DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 and 10-18 are pending in the application. Claims 1 and 17 are currently amended. Claims 7-9 and 19-20 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated February 18, 2022:
Amendment to the specification has been fully considered and is entered.
Regarding the rejection of claims 1-3 and 5-20 under 35 U.S.C. 102(a)(2) and claim 4 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that “This disclosure [of Major] does not suggest that tracking the number of presentations of an ad among a group of content presentation devices associated with a common user involves doing so based on the content presentation devices of the group being associated with a common user. With the benefit of the invention as claimed, it becomes possible to determine, for instance, that a given ad has been presented threshold many times cooperatively by multiple televisions in a given user’s household or the like — as discussed in the specification for example at paragraphs 0032 and 0088”. Examiner agrees. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made in view of the newly discovered references. 
As to any arguments not specifically addressed, they are the same as those discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable by Major (US 2019/0342607 A1) in view of Kumar et al. (US 2019/0295122 A1).
As to claim 1, Major teaches a computing system (Fig. 1) comprising:
at least one processing unit (par. [0010]);
non-transitory data storage (par. [0010]); and
program instructions stored in the non-transitory data storage (par. [0010]) and executable by the at least one processing unit to carry out operations including:
detecting, through automatic content recognition (ACR) [automated process performed by a content management system that recognizes playback of advertisement to be replaced] (par. [0010]), that a particular ad has been presented threshold many times by a set of one or more content presentation devices (par. [0021]); and
responsive to the detecting, implementing dynamic ad insertion (DAI) to automatically substitute presentation of a replacement ad for presentation of the particular ad a next time the particular ad would be presented by a content presentation device of the set (par. [0021], [0024]).
	Major fails to expressly teach that the set of one or more content presentation devices is a group of multiple content presentation devices associated with a common user, and wherein detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises (1) tracking a total number of presentations of the particular ad among the content presentation devices of the set, based on the content presentation devices of the set being associated with a common user and (ii) determining that the tracked total number is at least as great as a predefined threshold number.
	Kumar is directed to facilitating management of advertisement campaigns (abstract). In particular, Kumar teaches that a set of one or more content presentation devices is a group of multiple content presentation devices associated with a common user [ad impressions are tracked across various electronic devices related with the online visitor] (par. [0091]), and wherein detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises (1) tracking a total number of presentations of the particular ad among the content presentation devices of the set, based on the content presentation devices of the set being associated with a common user [at a later point in time, if the visitor accesses a mobile application using her Smartphone and is shown the same Ad, then the number of impressions for the visitor is counted as two] (par. [0091]) and (ii) determining that the tracked total number is at least as great as a predefined threshold number [determining if the overall frequency capping condition associated with at least one DSP is satisfied based on tracking of the number of ad impressions] (par. [0093]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Major by having the set of one or more content presentation devices is a group of multiple content presentation devices associated with a common user, and wherein detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises (1) tracking a total number of presentations of the particular ad among the content presentation devices of the set, based on the content presentation devices of the set being associated with a common user and (ii) determining that the tracked total number is at least as great as a predefined threshold number in order to optimally manage presentation of ads for a user across multiple devices (par. [0007]-[0008] in Kumar).

As to claims 2 and 18, Major teaches that the ACR comprises at least one process selected from the group consisting of fingerprint-based ACR and metadata-based ACR (par. [0023], [0029], [0045]).

As to claim 3, Major teaches that the fingerprint-based ACR comprises using fingerprint matching, between digital reference fingerprint data representing the particular ad and digital query fingerprint data representing media content presented by a content presentation device of the set, as a basis to detect presentation of the particular ad [extracted content data is compared to data previously stored in a database to identify portions of content in the program stream] (par. [0023], [0029], [0030], [0045]).

As to claim 5, Major teaches that a transport stream carrying a media stream including the particular ad further carries metadata indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the metadata carried by the transport stream as a basis to detect presentation of the particular ad by a content presentation device that presents the media stream (par. [0050], [0067], [0072]).

As to claim 6, Major teaches that detecting, through ACR, that a particular ad has been presented threshold many times by a set of one or more content presentation devices comprises receiving signaling generated based on the ACR establishing presentation of the particular ad by the set of one or more content presentation devices (par. [0061], [0072]).

As to claim 10, Major teaches that detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises detecting that the set of one or more content presentation devices has presented the particular ad at least a predefined threshold great number of times (par. [0061], [0072]).

As to claim 11, Major teaches that the predefined threshold great number of times is at least two [Major anticipates having any reasonable number as a threshold] (par. [0061], [0072]). It is noted that “two” is an arbitrary number that is an obvious matter of design choice. Threshold number can be set to one or three or any number higher than three as a threshold accomplishing the same result. Applicants have not demonstrated that “two” is a “magic” number that makes or breaks the invention. 

As to claim 12, Major teaches that detecting that the set of one or more content presentation devices has presented the particular ad at least a predefined threshold great number of times comprises detecting that the set of one or more content presentation devices has presented the particular ad at least a predefined threshold number of times over a defined sliding window of time (par. [0021], [0061], [0072]).

As to claim 13, Major teaches that the detecting is carried out at least in part by the set of one or more content presentation devices [player device 120 may request a replacement ad] (par. [0061], [0072]).

As to claim 14, Major teaches that implementing DAI to cause presentation of a replacement ad in place of the particular ad a next time the particular ad would be presented by a content presentation device of the set comprises causing the content presentation device to detect presence of the particular ad in media content that the content presentation device is presenting and to substitute presentation of the replacement ad for presentation of the particular ad (par. [0021], [0024], [0054]).

As to claim 15, Major teaches that implementing DAI to cause presentation of a replacement ad in place of the particular ad a next time the particular ad would be presented by a content presentation device of the set comprises provisioning the content presentation device with the replacement ad to be presented in place of the particular ad (par. [0061], [0072]).

As to claim 16, Major teaches that implementing DAI comprises detecting, through ACR, an instance of the particular ad in media content being presented by the content presentation device [monitoring data for events] (par. [0054]); and responsive to the detecting of the instance of the particular ad in the media content being presented by the content presentation device, causing the content presentation device to substitute presentation of the replacement ad for presentation of the instance of the particular ad (par. [0054]).

As to claim 17, Major teaches a method comprising:
detecting, through automatic content recognition (ACR) [automated process performed by a content management system that recognizes playback of advertisement to be replaced] (par. [0010]), that a particular ad has been presented threshold many times by a set of one or more content presentation devices (par. [0021]); and
responsive to the detecting, implementing dynamic ad insertion (DAI) to automatically substitute presentation of a replacement ad for presentation of the particular ad a next time the particular ad would be presented by a content presentation device of the set (par. [0021], [0024]).
Major fails to expressly teach that the set of one or more content presentation devices is a group of multiple content presentation devices associated with a common user, and wherein detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises (1) tracking a total number of presentations of the particular ad among the content presentation devices of the set, based on the content presentation devices of the set being associated with a common user and (ii) determining that the tracked total number is at least as great as a predefined threshold number.
	Kumar is directed to facilitating management of advertisement campaigns (abstract). In particular, Kumar teaches that a set of one or more content presentation devices is a group of multiple content presentation devices associated with a common user [ad impressions are tracked across various electronic devices related with the online visitor] (par. [0091]), and wherein detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises (1) tracking a total number of presentations of the particular ad among the content presentation devices of the set, based on the content presentation devices of the set being associated with a common user [at a later point in time, if the visitor accesses a mobile application using her Smartphone and is shown the same Ad, then the number of impressions for the visitor is counted as two] (par. [0091]) and (ii) determining that the tracked total number is at least as great as a predefined threshold number [determining if the overall frequency capping condition associated with at least one DSP is satisfied based on tracking of the number of ad impressions] (par. [0093]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Major by having the set of one or more content presentation devices is a group of multiple content presentation devices associated with a common user, and wherein detecting, through ACR, that the particular ad has been presented threshold many times by the set of one or more content presentation devices comprises (1) tracking a total number of presentations of the particular ad among the content presentation devices of the set, based on the content presentation devices of the set being associated with a common user and (ii) determining that the tracked total number is at least as great as a predefined threshold number in order to optimally manage presentation of ads for a user across multiple devices (par. [0007]-[0008] in Kumar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Major in view of Kumar et al. and in further view of Grover (US Patent 9,723,347 B2).
As to claim 4, Major in view of Kumar teaches all the elements except that a media stream carrying media content including the particular ad is steganographically encoded with a watermark indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the steganographically encoded watermark as a basis to detect presentation of the particular ad by a content presentation device that presents the media stream.
Grover is directed to limiting a number of times a media segment or overlay content is displayed (col. 2 lines 54-56). In particular, Grover teaches that a media stream carrying media content including the particular ad is steganographically encoded with a watermark indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the steganographically encoded watermark as a basis to detect presentation of the particular ad by a content presentation device that presents the media stream (col. 10 lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the system of Major in view of Kumar by having a media stream carrying media content include the particular ad is steganographically encoded with a watermark indicating presence in the media stream of the particular ad, and wherein the metadata-based ACR comprises using the steganographically encoded watermark as a basis to detect presentation of the particular ad by a content presentation device that presents the media stream in order to identify media segments within the broadcast content (col. 10 lines 1-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442